826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Todd SCHMIDT, Plaintiff-Appellant,v.The PRESIDENT OF the UNITED STATES, Ronald Reagan, Defendant-Appellee.
No. 87-1260
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1987.

ORDER
Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.


1
The defendant moves to dismiss, on jurisdictional grounds and on grounds of frivolousness, this appeal from the district court's order dismissing the case.  The plaintiff has responded to the motion.  The case has been reviewed by a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit, and the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff's complaint alleges that the defendant violated the Constitution when he sold military equipment to Iran.  The district court held that the plaintiff lacked standing because he had not shown a specific injury to himself.  Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 475 (1982).  We agree with the conclusion of the district court for the reasons stated in its order.


3
Finding the appeal frivolous and entirely without merit, we dismiss the appeal under Rule 9(b)(4), Rules of the Sixth Circuit.